Exhibit 99.1 Hans E. Bishop to Join Agilent’s Board of Directors CEO of Juno Therapeutics brings deep knowledge of the biopharma industry SANTA CLARA, Calif., July 18, 2017 – Agilent Technologies, Inc. (NYSE: A) today announced that Hans E. Bishop, CEO of Juno Therapeutics, has been elected to its board of directors. Bishop co-founded Juno Therapeutics, a Seattle-based biopharmaceutical company, in 2013. As president and CEO, Bishop leads Juno as it develops cellular immunotherapies used in cancer treatment. Under his leadership, the company went public in 2014 and has since entered into a number of collaborations, delivering on key advances in cellular immunotherapies for cancer treatment. “Hans is an accomplished leader and extremely skilled at crafting strategic vision, building teams and new businesses,” said Mike McMullen, Agilent’s president and CEO. “He is well-known as a change agent, who knows how to make things happen. His strong experience, and expertise, especially in cancer immunotherapies and the broader bio-pharmaceutical markets, will be extremely valuable as Agilent continues to grow globally.” “Hans is an outstanding addition to our board,” said Koh Boon Hwee, Agilent chairman.His talent, background and thoughtful personal style are very well suited to our company. He understands the needs of our customers, and will provide an important perspective with new insights into our markets. I am pleased to welcome him to the board.” Bishop has held a range of executive positions in the pharmaceutical industry, including as COO at Dendreon, which launched the first cellular immunotherapy for prostate cancer.Before that, he was president of Specialty Medicine at Bayer Healthcare. He also served as the global commercial head for Chiron Corp.
